Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered March 9, 1990, convicting him of robbery in the second degree and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determi*611nation should be accorded great weight on appeal and will not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant opposed the dismissal of a juror who appeared to be asleep during the court’s charge. Thus, his claim that the court erred in not dismissing the juror is unpreserved for appellate review (see, People v Dees, 184 AD2d 652; People v Williams, 187 AD2d 398), and we decline to reach it in the exercise of our interest of justice jurisdiction.
We have reviewed the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be without merit. Bracken, J. P., Balletta, Lawrence and Copertino, JJ., concur.